Case 9:18-cv-80176-BB Document 551-5 Entered on FLSD Docket 06/01/2020 Page 1 of 2




                  EXHIBIT E
6/1/2020Case                          Statutes
               9:18-cv-80176-BB Document 551-5 & Constitution
                                                    Entered   :View
                                                                  onStatutes
                                                                       FLSD  : Online
                                                                                DocketSunshine
                                                                                            06/01/2020 Page 2 of 2




                                                           Select Year:      2011            Go



      The 2011 Florida Statutes
                 Title XXXVI                                              Chapter 608                    View Entire Chapter
          BUSINESS ORGANIZATIONS                           LIMITED LIABILITY COMPANIES
        608.401         Short title.—Sections 608.401-608.705 may be cited as the “Florida Limited Liability Company
      Act.”
        History.—s. 2, ch. 82-177; s. 4, ch. 93-284; s. 1, ch. 99-315; s. 1, ch. 2002-272.


                               Copyright © 1995-2020 The Florida Legislature • Privacy Statement • Contact Us




www.leg.state.fl.us/statutes/index.cfm?mode=View Statutes&SubMenu=1&App_mode=Display_Statute&Search_String=Florida+Limited+Liability+Co…   1/1
